—In two proceedings pursuant to CPLR article 75, to confirm an arbitrator’s award and to vacate the award, respectively, the appeal is from an order of the Supreme Court, Dutchess County (LaCava, J.), dated March 1, 1999, which *333granted the petition to confirm, and denied the petition and dismissed the proceeding to vacate.
Ordered that the order is affirmed, with costs.
An arbitration award may not be vacated unless it is irrational, violates a strong public policy, or clearly exceeds a limitation imposed on the arbitrator as set forth in CPLR 7511 (b) (see, Matter of Board of Educ. v Arlington Teachers Assn., 78 NY2d 33, 37). An arbitrator exceeds his or her power under CPLR 7511 (b) (1) (iii) if the award gave a “completely irrational construction to the provisions in dispute and, in effect, made a new contract for the parties” (Matter of National Cash Register Co. [Wilson], 8 NY2d 377, 383; see also, Rochester City School Dist. v Rochester Teachers Assn., 41 NY2d 578, 582). Contrary to the appellant’s contention, the determinations made by the arbitrator were within his power and not irrational. Accordingly, the award was properly confirmed. Ritter, J. P., Joy, S. Miller and H. Miller, JJ., concur.